[Cite as State v. Geballa, 2016-Ohio-3321.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 103353




                                       STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                               ROBERT GEBALLA, JR.
                                                       DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-15-594775-A

        BEFORE: S. Gallagher, J., Kilbane, P.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED: June 9, 2016
ATTORNEY FOR APPELLANT

Raymond R. Froelich
2100 Salem Parkway
Westlake, Ohio 44145


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Carl Sullivan
Assistant Prosecuting Attorney
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
SEAN C. GALLAGHER, J.:

       {¶1}    Robert Geballa, Jr., appeals his conviction and eight-year aggregate

sentence imposed on nine counts of pandering of sexually oriented matter, 29 counts of

the illegal use of a minor in nudity-oriented material or performance, and one count of

possessing criminal tools. Geballa had over 400 pictures and one video depicting child

pornography on his computer.         All the prison terms were imposed to be served

concurrently. Geballa claims his trial counsel rendered ineffective assistance of counsel

for failing to provide mitigating factors at sentencing and the trial court erred by failing to

make findings pursuant to R.C. 2929.11. We find no merit to the arguments presented.

       {¶2} Geballa’s first assignment of error — that his attorney stood silent at

sentencing and failed to present mitigating evidence — is contrary to the record. As

noted by the state, Geballa’s counsel did in fact present mitigating factors before the

sentences were imposed, through the presentence investigation report and the reading of a

social worker’s recommended plan that would enable Geballa to avoid prison while

complying with the law. In addition, even if we presumed a deficient performance based

on that argument, Geballa has only addressed the first prong of the standard of review.

State v. Trimble, 122 Ohio St. 3d 297, 2009-Ohio-2961, 911 N.E.2d 242, ¶ 98, citing

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984) (the

appellant must show that (1) counsel’s performance was deficient and (2) the deficient

performance prejudiced the defendant so as to deprive him of a fair trial). Geballa has
not demonstrated, let alone argued, that the deficient performance deprived him of a fair

proceeding. Nothing in the record demonstrates that more mitigation material, if any

existed, would have resulted in a lesser sentence. The failure to prove either prong is

fatal. State v. Madrigal, 87 Ohio St. 3d 378, 389, 2000-Ohio-448, 721 N.E.2d 52. As a

result, we must overrule his first assignment of error.

       {¶3} Finally, we summarily overrule the second assignment of error, in which

Geballa claims the trial court erred by not making any findings pursuant to R.C. 2929.11

or by imposing a maximum sentence without considering the statutory criteria, including

mitigating factors. Findings are not required pursuant to R.C. 2929.11. State v. Bement,

8th Dist. Cuyahoga No. 99914, 2013-Ohio-5437, ¶ 14 (findings for a maximum sentence

are not statutorily required).    Further, at the sentencing hearing and again in the

sentencing entry, the trial court expressly indicated it considered all sentencing factors as

required by law, and as we already noted, the trial court fully considered the mitigating

factors presented. The second assignment of error is not based on the record or relevant

law and must be overruled.

       {¶4} The conviction is affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.        The

court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having
been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

MARY EILEEN KILBANE, P.J., and
EILEEN T. GALLAGHER, J., CONCUR